Exhibit 10.1

HILLENBRAND INDUSTRIES, INC.
(the “Company”)

CORPORATE GOVERNANCE STANDARDS
FOR
BOARD OF DIRECTORS

(As approved by Board of Directors on September 1, 2005)

The following corporate governance standards established by the Board of
Directors provide a structure within which directors and management can
effectively pursue the Company’s objectives for the benefit of its shareholders
and other constituencies. The Company’s business is managed under the direction
of the Board, but the conduct of the Company’s business has been delegated by
the Board to the Company’s senior management team.

1. The Board will consider all major decisions of the Company. However, the
Board has established the following standing Committees so that certain
important areas can be addressed in more depth than may be possible in a full
Board meeting: Audit Committee, Nominating/Corporate Governance Committee,
Compensation and Management Development Committee and Finance Committee. Each
standing Committee has a specific written charter that has been approved by the
Board.

2. At all times, at least a majority of the directors of the Company shall be
independent, as determined pursuant to numbered paragraph 3 below.

3. The Board, after receiving a recommendation from the Nominating/Corporate
Governance Committee, must determine annually, based on a consideration of all
relevant facts and circumstances, whether each director is independent. A
director does not qualify as independent unless the Board has affirmatively
determined that the director has no material relationship with the Company1
(either directly or as a partner, shareholder or officer of an organization that
has a relationship with the Company). In assessing the materiality of a
director’s relationship with the Company and each director’s independence, the
Board shall consider the issue of materiality not only from the standpoint of
the director but also from that of the persons or organizations with which the
director has an affiliation and shall consider whether the relationship
represents a potential conflict of interest or otherwise interferes with the
director’s exercise of his or her independent judgment from management and the
Company. Material relationships can include, among others, commercial,
industrial, banking, consulting, legal, accounting, charitable and familial
relationships. In assessing a director’s independence, the Board shall also
consider the director’s ownership, or affiliation with the owner, of less than a
controlling amount of voting securities of the Company. The basis for the
Board’s determination that a relationship is not material shall be disclosed in
the Company’s annual proxy statement.

Further, the Board cannot conclude that a director is independent if:



  •   The director is, or has been within the last three years, an employee of
the Company, or an immediate family member2 of the director is, or has been
within the last three years, an executive officer of the Company. Employment as
an interim Chairman or CEO or other executive officer shall not disqualify a
director from being considered independent following that employment.



  •   The director has received, or has an immediate family member who has
received, during any twelve-month period within the last three years, more than
$100,000 per year in direct compensation from the Company, other than director
and committee fees and pension or other forms of deferred compensation for prior
service (provided such compensation is not contingent in any way on continued
service). Compensation received by a director for former service as an interim
Chairman or CEO or other executive officer need not be considered in determining
independence under this test. Compensation received by an immediate family
member for service as an employee of the Company (other than an executive
officer) need not be considered in determining independence under this test.



  •   (A) The director or an immediate family member of the director is a
current partner of a firm that is the Company’s internal or external auditor;
(B) the director is a current employee of such a firm; (C) the director has an
immediate family member who is a current employee of such a firm and who
participates in the firm’s audit, assurance or tax compliance (but not tax
planning) practice; or (D) the director or an immediate family member was within
the last three years (but is no longer) a partner or employee of such a firm and
personally worked on the Company’s audit within that time.



  •   The director or an immediate family member of the director is, or has been
within the last three years, employed as an executive officer of another company
where any of the Company’s present executives at the same time serves or served
on that company’s compensation committee.



  •   The director is a current employee, or an immediate family member of the
director is a current executive officer, of a company that has made payments to,
or received payments from, the Company for property or services in an amount
which, in any of the last three fiscal years, exceeds the greater of $1 million,
or 2% of such other company’s consolidated gross revenues. The look-back
provision for this test applies solely to the financial relationship between the
Company and the director or immediate family member’s current employer; the
Board need not consider former employment of the director or immediate family
member. Contributions to tax exempt organizations shall not be considered
“payments” for purposes of this provision, but the Company shall disclose in its
annual proxy statement any such contributions made by the Company to any tax
exempt organization in which any independent director serves as an executive
officer if, within the preceding three years, contributions in any single fiscal
year exceeded the greater of $1 million, or 2% of such tax exempt organization’s
consolidated gross revenues. In addition, the Board must consider the
materiality of any such relationship in making its determination of
independence.



  •   A director who owns, or is affiliated with the owner, of a controlling
amount of voting stock of the Company may not be considered independent.

The disqualification of one director from being independent pursuant to these
provisions shall not automatically disqualify any other director on the Board
who is an immediate family member of such disqualified director but the
disqualification of an immediate family member shall be one of the facts and
circumstances considered by the Board in assessing such other director’s
independence.

Moreover, the Board discourages the following types of transactions with or on
behalf of non-officer directors:



  •   the making of substantial charitable contributions to any organization in
which a director is affiliated;



  •   the entering into of consulting contracts with (or providing other
indirect forms of compensation to) directors; or



  •   the entering into of other compensatory arrangements with directors that
may raise questions about their independence.

4. The Audit Committee, the Nominating/Corporate Governance Committee and the
Compensation and Management Development Committee of the Board will consist
entirely of independent directors.

5. Each member of the Board will act in accordance with the criteria for
selection and discharge the responsibilities set forth in the Position
Specifications3 for a director of the Company.

6. In addition to evaluations to be performed by the Compensation and Management
Development Committee, the Board will evaluate the performance of the Company’s
Chief Executive Officer and certain other senior management positions at least
annually in meetings of independent directors that are not attended by the Chief
Executive Officer. As a general rule, the Chief Executive Officer should not
also hold the position of Chairman of the Board. However, if, with the Board’s
approval, the Chief Executive Officer also holds the position of Chairman of the
Board, the Board will elect a non-executive Vice Chairman (or a non-executive
director who is the Lead Director). The Vice Chairman or Lead Director will
preside at meetings to evaluate the performance of the Chief Executive Officer.

7. Every year the Board will engage management in a discussion of the Company’s
strategic direction and, based on that discussion, set the Company’s strategic
direction and review and approve a three-year strategic framework and a one-year
business plan.

8. On an ongoing basis during each year, the Board will monitor the Company’s
performance against its annual business plan and against the performance of its
peers. In this connection, the Board will assess the impact of emerging
political, regulatory and economic trends and developments on the Company. The
Board will hold periodic meetings devoted primarily to the review of the
Company’s strategic plan and business plan and its performance against them.

9. The Nominating/Corporate Governance Committee will annually assess the
Board’s effectiveness as a whole as well as the effectiveness of the individual
directors and the Board’s various Committees, including a review of the mix of
skills, core competencies and qualifications (including independence under
applicable standards) of members of the Board and its various committees, which
should reflect expertise in one or more of the following areas: accounting and
finance, healthcare, international business, mergers and acquisitions,
leadership, business and management, strategic planning, government relations,
investor relations, executive leadership development, and executive
compensation. In order to make these assessments, the Nominating/Corporate
Governance Committee shall solicit annually the opinions of each director
regarding the foregoing matters. The Nominating/Corporate Governance Committee
shall present its findings and recommendations to the Board of Directors for
appropriate corrective action by the Board. Ineffective directors shall be
replaced as promptly as practicable and inefficient Committees of the Board
shall be restructured or eliminated promptly.

10. Directors are expected to own shares of common stock of the Company. The
Board of Directors may from time to time adopt, revise or terminate director
stock ownership guidelines. Specifically, any non-employee director who from and
after October 1, 2003 is awarded restricted shares of the Company’s common stock
or restricted stock units (otherwise known as deferred stock awards) with
respect to shares of the Company’s common stock shall be required to hold any
vested shares of the Company’s common stock under such awards until at least the
six month anniversary from the date such director ceases to be a director of the
Company.

Directors are encouraged to limit the number of directorships that they hold in
public companies so that they can devote sufficient time to the discharge of
their responsibilities to each public company for which they serve as a
director, including the Company. The Nominating/Corporate Governance Committee
shall make recommendations to the Board regarding the membership of the several
Board committees and the chairs of such committees. The members of the several
Board committees shall be elected by the Board, after consideration of the
recommendation of the Nominating/Corporate Governance Committee, at the annual
meeting of the Board to serve until the next annual meeting of the Board or
until their successors shall be duly elected and qualified. Unless the Chair of
any Committee is elected by the Board, after consideration of the recommendation
of the Nominating/Corporate Governance Committee, the members of the Committee
may designate a Chair by majority vote of the Committee membership. The several
Committee Chairs will periodically report the Committee’s findings and
conclusions to the Board. When any director intends to become a director of
another board of directors, that director shall provide advance notice to the
Chairman of the Board and the Secretary. Upon termination of or significant
change in a member of the Board’s principal employment or acceptance of a
position as a director on a public company board that results in a director
serving on more than four more public company boards he or she shall notify the
Chairman of the Board and tender his or her resignation from the Board, which
may be rejected by the Board if the change in status is satisfactory and the
Board believes that the director will continue to be a valuable contributor to
the Board. No more than half the members of the Board may be over seventy years
of age.

11. Succession planning and management development will be reviewed annually by
the Chief Executive Officer with the Board. The Board will review at least
annually the succession plan for the Company’s Chief Executive Officer.

12. All executive officers are expected to own shares of the Company’s common
stock, in addition to options to purchase common stock. Specifically, all
executives who are awarded restricted shares of the Company’s common stock or
restricted stock units (otherwise known as deferred stock awards under the
Company’s Stock Incentive Plan) with respect to shares of the Company’s common
stock from and after December 2003 shall be required to hold shares of the
Company’s common stock or equivalents described below at a level equal to at
least 400% of their initial annual restricted stock or restricted stock unit
grant (“Required Ownership Level”). Until, but not after, the Required Ownership
Level is achieved, if annual grants subsequent to the first annual grant are
less than the initial annual grant, then the Required Ownership Level will be
adjusted downward based on the annual average grant amount. Shares owned
outright, restricted stock units (whether vested or unvested) and restricted
shares (whether vested or unvested) will count as share equivalents towards the
Required Ownership Level. The Required Ownership Level must be achieved within
five years from the date of the first annual restricted stock grant. Failure to
maintain the Required Ownership Level will result in suspension of future
restricted stock or restricted stock unit grants until the Required Ownership
Level is achieved.

13. Incentive compensation plans will link executive compensation directly and
objectively to measured financial and non-financial goals set in advance by the
Compensation and Management Development Committee.

14. Shareholders of the Company will be given an opportunity to vote on the
adoption of all equity-compensation plans and any material revisions to such
plans. Brokers may not vote a customer’s shares on any equity compensation plan
unless the broker has received that customer’s instructions to do so.

15. Subject to limited exceptions permitted by law, the Company will not
directly or indirectly grant loans to executive officers or directors of the
Company that are not available to outsiders.

16. Stock options will not be repriced, that is, the exercise price for options
will not be lowered even if the current fair market value of the underlying
shares is below their exercise price.

17. Analyses and empirical data that are important to the directors’
understanding of the business to be conducted at a meeting of the Board or any
Committee will be distributed, to the extent practicable, in writing to all
members in advance of the meeting. Management will make every reasonable effort
to assure that this material is both concise and in sufficient detail to provide
a reasonable basis upon which directors may make an informed business decision.
In many cases, significant items requiring Board or Committee approval may be
reviewed in one or more meetings, with the intervening time being used for
clarification and discussion of relevant issues. Outside directors shall be
encouraged to provide input into the development of Board and Committee meeting
agenda.

18. Directors shall have complete access to the Company’s management. It is
assumed that directors will exercise reasonable judgment to assure that contact
of this sort is not distracting to the business operations of the Company and
that any such contact, if in writing, will be copied to the Chief Executive
Officer and the Chairman of the Board. Furthermore, the Board encourages the
Chief Executive Officer to bring managers into Board meetings from time to time
who: (a) can provide additional insight into the items being discussed because
of personal involvement in these areas, and/or (b) represent potential members
of future senior management that the Chief Executive Officer believes should be
given exposure to the Board.

19. The Nominating/Corporate Governance Committee shall assess, at least
annually, the adequacy and suitability of the compensation package for members
of the Company’s Board of Directors in relation to competitive market and sound
corporate governance practices. The Chief Executive Officer or other members of
the senior management team or other persons appointed by the
Nominating/Corporate Governance Committee shall report to the
Nominating/Corporate Governance Committee once a year regarding the adequacy and
suitability of the Company’s Board compensation package in relation to other
comparable U.S. companies. Changes in Board compensation, if any, should be
suggested by the Nominating/Corporate Governance Committee and approved only
after a full discussion among the members of the Board.

20. While the Board, with the recommendation of the Nominating/Corporate
Governance Committee, will review from time to time the compensatory
arrangements with the Company’s non-officer, non-employee directors, the Board
believes that the form and amount of the Company’s current compensatory
arrangements with its non-officer, non-employee directors summarized below are
both customary and appropriate:



  •   Directors shall receive an annual retainer of $25,000 for their service as
directors, together with a $3,500 fee for each Board meeting attended. The
Chairman of the Board of Director’s annual retainer shall, however, be $150,000.



  •   For any Board meeting lasting longer than one day, each Director who
attends will receive $1,000 for each additional day.



  •   Directors who attend a Board meeting or standing committee meeting by
telephone will receive fifty percent (50%) of the usual meeting fee.



  •   Each Director who is a member of the Nominating/Corporate Governance,
Finance, Audit or Compensation and Management Development Committee receives a
fee of $1,500 for each committee meeting attended.



  •   The Chairmen of the Audit, Compensation and Management Development,
Nominating/Corporate Governance and Finance Committees shall receive an
additional $10,000, $8,000, $7,000 and $5,000 annual retainer, respectively.



  •   Directors who attend meetings of committees of which they are not members
shall receive no fees for their attendance.



  •   Notwithstanding the foregoing, for any meeting of an ad hoc committee or
team of the Board that requires attendance in person or by telephone, the
Directors who attend shall each receive a meeting fee of $1,500, except when
such meetings occur before, during or after a meeting of the Board or a standing
committee of the Board that also is attended by such Directors.



  •   Board and committee retainers shall be paid in quarterly installments and
the meeting fees shall be paid following the meeting.



  •   Each Director shall be reimbursed for expenses incurred as a result of
attendance at Board or committee meetings.



  •   Each Director shall be awarded on the first trading day following the
close of each annual meeting of the Company’s shareholders 1,800 restricted
stock units (otherwise known as deferred stock awards) under the Corporation’s
Stock Incentive Plan in lieu of the stock option grant contemplated by
Section 12 of the Corporation’s Stock Incentive Plan. Vesting for such
restricted stock units will occur on the later to occur of one year and one day
from the date of the grant or the six month anniversary of the date that the
applicable Director ceases to be a member of the Board of Directors of the
Corporation. In the case of the Chairman of the Board of Directors, his or her
annual grant of restricted stock units shall be 3,500.

21. The Board is responsible for the enactment and approval of changes in the
Company’s Code of Business Conduct and Ethics (“Policy Statement”). The Board’s
Audit Committee has responsibility for the oversight of the implementation and
administration of the Policy Statement, the review and assessment at least
annually of the effectiveness of the Policy Statement and the recommendation to
the Board of suggested changes in the Policy Statement.

22. The Board will consider from time to time its optimum size and will increase
or decrease from time to time, as appropriate, the number of its members.

23. Proposed agendas for each regularly scheduled Board meeting shall be
developed by the Chairman of the Board, Chief Executive Officer and Secretary,
revised, as appropriate after joint review by those individuals together with
the Chairs of each Board committee, and revised again, as appropriate after
review by each member of the Board. Likewise, proposed agendas for each
regularly scheduled Board committee meeting shall be developed by the Chair of
the applicable Board committee, management liaison and Secretary, revised, as
appropriate after joint review by those individuals together with the Chairman
of the Board and Chairs of each other Board committee, and revised again, as
appropriate after review by each member of the Board.

24. The Board is committed to the continuing orientation and training of new and
incumbent directors at the Board and Committee levels.

25. Any related party transactions between the Company or any of its
subsidiaries and any director or executive officer of the Company shall be
reviewed and pre-approved by the Nominating/Corporate Governance Committee.

26. The non-management directors regularly shall conduct executive sessions
without participation by any employees of the Company. The Chairman of the
Board, or, in his or her absence, the Vice Chairman of the Board, shall preside
over such executive sessions at each regularly scheduled meeting of the Board of
Directors. The Chairman of each of the Nominating/Corporate Governance,
Compensation and Management Development and Audit Committees of the Board, or,
in his or her absence, the Vice Chairman of each of those committees, shall
preside over executive sessions of those committees without participation by any
employees of the Company at each regularly scheduled meeting of those
committees. The names of the directors who will preside at those regularly
scheduled executive sessions shall be publicly disclosed.

27. While the information needed for the Board’s decision making generally will
be found within the Company, from time to time the Board may seek legal or other
expert advice from sources independent of management. Generally such advice will
be sought with the knowledge and concurrence of the Chief Executive Officer.
Accordingly, the Board shall have the sole authority to engage, compensate,
oversee and terminate external independent consultants, counsel and other
advisors as it determines necessary to carry out its responsibilities. The
Company shall provide appropriate funding (as determined by each committee) for
payment of compensation to advisors engaged by the Board.

28. Likewise, each committee of the Board shall have the sole authority to
engage, compensate, oversee and terminate external independent consultants,
counsel and other advisors as it determines necessary to carry out its duties,
including the resolution of any disagreements between management and the auditor
regarding financial reporting. The Company shall provide appropriate funding (as
determined by each committee) for payment of compensation to advisors engaged by
the committees.

29. These Corporate Governance Standards have been developed and approved by the
Board. The Board will review at least annually the practices incorporated into
these Corporate Governance Standards by comparing them to the standards
identified by leading governance authorities and the evolving needs of the
Company and determine whether these Corporate Governance Standards should be
updated. These Corporate Governance Standards shall be published on the
Company’s website.

1 For purposes of this numbered paragraph 3, all references to the Company
include the Company’s subsidiaries.

2 As used in these Corporate Governance Standards, “immediate family member”
includes a person’s spouse, parents, children, siblings, mothers and
fathers-in-law, sons and daughters-in-law, brothers and sisters-in-law, and
anyone (other than domestic employees) who shares such person’s home. When
applying the three-year lookback provisions described in this numbered paragraph
3, the Board need not consider individuals who are no longer immediate family
members of the director as a result of legal separation or divorce, or those who
have died or become incapacitated.

3 See Position Specification for Member of Board of Directors of Hillenbrand
Industries, Inc.

